AUSTIN.TEXAS
x=IUCE DANIEI.                                            *ADAIs DID-ON
.--o-                                                        w---

                               May   17, 1948

     Hon. Joseph C. Ternus           Opinion No. V-582
     County Attorney
     San Patricia County             Re:    Authority and pro-
     Sinton, Texas                          cedure for the ex-
                                            ecution of an oil
                                            and gas lease of
                                            land owned by a
                                            county.
      Dear Sir:
               We refer to your letter of March.16, 1948
     requesting our opinion concerning the authority of
     the Commissioners' Court and the procedure for the
     execution of oil and gas leases on land owned by San
     Patriclo County, and to your supplementary letter of
     April 15, 1948.
                 One of the tracts of land was conveyed to
      the County Judge, June 12, 1916, as a site for a build-
      ing I,. . . for the benefit of the colored youths of
      the community; . . .I';all of the other tracts were
      conveyed to San Patricia County by general warranty deed,
      without any kind of restriction.
                We note that the land in question is adjacent
      to a highway. We consider this fact unimportant because
      no question of obstruction of traffic on the highway is
      involved.
                Article 5400a, Vernon's Civil Statutes, auth-
      orizes and controls the procedure for and the execution
      of mineral development leases on county owned land. Our
      OpinionsNo. V-379 con,s,idered
                                   this.,~art$cle
                                                and~~wee&Lose
      a copy of that opinionfbr your information. That artyf~-
      cle makes plain the authority and procedure which per-
      tains to the leasing of county owned land for the devel-
      opment and production of minerals, but no authority is
      given to enter into pooling agreements by which county
      owned land may be pooled with other land.
5834) Hon. Joseph C. Ternus - Page 2   (v-582)


                The land involved in your inquiry will be iden-
      tified by the names of the grantors and grantees and the
      dates of the respective deeds:
                1. The deed from Sinton Town Company to M. ?1.
      Childers, County Judge,.dated June 12, 1916, is a grant
      for school purposes only. This is the tract referred to
      in the second paragraph of this letter. Article 2683,
      v. c. s., provides that "the title to school property be-
      longing to the county, the title to which has heretofore
      been vested in the county judge and his successors in of-
      fice or,any school property that may be acquired, shall
      vest in the'county school trustees." The Commissioners'
      Court is not authorized to execute oil leases on the land
      conveyed by that ,deed.
                    The deeds from P. L. Johnson dated March
      5, 1931; L?'F. Garrett dated March 13 1931. and J. E.
      Davis, dated May 25, 1431, to San Patricia C&&y,   are
      general warranty deeds which vest the title to the land
      described in them in Sdn Patricia County in fee simple.
                3. ,The deed from J. J,.Welder, et al, dated
      April 18, 1922, is a general warranty deed, which vests
      the title to the land described in It in fee simple in
      Road District No. 5 of San Patricia County, except Lot 5
      in Block 20 in the town of Sinton, which is not conveyed
      by the deed.' !ie assume that the land was acquired for
      county road district purposes.
                The lands referred to in paragraphs 2 and 3,
      above, are subject to lease for oil development by the
      Commissioners' Court of San Patricia County in accordance
      with Article 5400a, V.'C. S. Also, in connection with No.
      3, we 'specificallycall your attention to the fact that
      the Commissioners' Court has authority to execute con-
      tracts for and on behalf of a road district within the
      county. Art. 752U, V. C. S.; Austin Bros. Bridge Co. v.
      Road Dist. No. 3,~247 S. W. 674 (error refused).
                                  SUMMARY
                Commissioners' Courts are authorized to
           execute mineral leases on county owned land and
           land owned by a road district in accordance
           with the provisions of Article $OOa, V. C. S.
         ‘4

Hon. Joseph C. Ternus - Page 3    (V-582)                    581
               :.




    Such Courts are not authorized to enter into
    agreements to pool such land with other land
    and are not authorized to execute mineral
    leases on land conveyed to the County Judge
    for.school purpos~es.
                                      Yours very truly,
                                 ATTORNEY GENERAL OF TEXAS


                                 BY
WTW:wb
Encl.                                 Assistant


                                 -APPROVED: